DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Representative of Applicants
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Response to Amendment
Claims 4, 9, 11 and 13-16 are cancelled.
Claims 17-32 are cancelled. 
Claims 1, 5-8, and 10 are amended. 
Response to Arguments
Regarding section I-A, Examiner acknowledges the removal of the references from the specification. Examiner suggests applicant file an IDS containing the removed references. 
Regarding section I-B issue 1, in light of the cancellation of claims 17-32, all future claim sets must indicate the cancellation of claims 17-32.
Regarding section I-C issue 1
For Claim 1: 
	1. the hierarchical topology initial discovery: 
	The first recitation of the term, in clause a, should read as “ a hierarchical topology initial discovery”. 
It appears that applicant is asserting that claim 7  defines the discovery method. 
However, applicant cannot define claim limitations in this manner. If applicant intends to define the limitations as such, the limitations of claim 7 should be included in claim 1. In absence of the inclusion of the limitations of claim 7, the term “a hierarchical topology initial discovery” will be interpreted under the broadest reasonable interpretation in context of the specification. 

	2. the physical attributes in its first recitation of clause b should read as “physical attributes” or “a plurality of physical attributes”. 
	
	4. the predetermined threshold 
	In Claim 1-d, it appears "the thresholds" should read as “the threshold” Applicant’s claim limitations fail to clearly articulate whether the “threshold” in Claim 1-c is related to the “thresholds” in claim 1-d.

	5. the subnet topology discovery method in its first recitation of clause d should read as “a subnet topology discovery method”
	It appears that applicant is asserting that claim 8 defines the subnet discovery method.  However, applicant cannot define claim limitations in this manner. If applicant intends to define the limitations as such, the limitations of claim 8 should be included in claim 1. In absence of the inclusion of the limitations of claim 8, the term “a subnet topology discovery method” will be interpreted under the broadest reasonable interpretation in context of the specification. 

	6. the potential external intruding device identification method 
	It appears that applicant is asserting that claim 10 defines method.  However, applicant cannot define claim limitations in this manner. If applicant intends to define the limitations as such, the limitations of claim 10 should be included in claim 1. In absence of the inclusion of the limitations of claim 10, the term will be interpreted under the broadest reasonable interpretation in context of the specification. 
	7. the archived original subnet topology read as “an archived original subnet topology”.
	8. the newly discovered subnet topology read as “a newly discovered subnet topology”.
	12. the enhanced secure mode as “an enhanced secure mode”.
	It appears that applicant is asserting that claim 12 defines the enhanced secure mode.  However, applicant cannot define claim limitations in this manner. If applicant intends to define the limitations as such, the limitations of claim 12 should be included in claim 1. In absence of the inclusion of the limitations of claim 12, the term “a subnet topology discovery method” will be interpreted under the broadest reasonable interpretation in context of the specification. 
	13. the newly discovered version as “a newly discovered version”.
	14. In the first recitation the updated topology should read as an update topology”. 

Issue 2: [Claim 1] 
	The resulting claim does not clearly set forth the metes and bounds of the patent protection desired. 
	Applicant’s claims are replete with errors and contain numerous unaddressed 35 USC 112 indefiniteness issues. Applicant’s arguments are unpersuasive. 
	35 USC 101 rejections are withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
17-32 (Cancelled)

Specification
The amendment filed May 2, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Para 0004- The term "external device" refers to devices that are not accessed to the ICT system.
Para 0005- The term "external intruding device" refers to an external device that is malicious.
Paragraph 0013-where the connectivity status indicates whether there is a communication link between the network devices.
Para 0018-The potential external intruding devices are then identified based on the variations between the network topology discovered before the intrusion occurs and the network topology discovered after the intrusion occurs. The information of the identified potential external intruding devices is sent to the ICT system data and control center 104 for centralized device authentication. If a potential external intruding device passes the authentication, then the potential external intruding device is kept associated with the ICT system. The system topology of the ICT system is updated with the subnet topology.
Paragraph 0033- wherein the term "starting device" refers to the first device forwarding packet for topology discovery.
	The term "device ID" is a numerical identification of each device in the ICT system assigned by the ICT system data and control center.
Paragraph 0034- wherein the term "hit for the first time" refers to the device that has not been visited by the packet in the previous multiple hops and the term "the payload of the packet" refers to the field of a packet carrying data and information.
Paragraph 0038- where the term "original subnet topology" refers to the subnet topology discovered before the intrusion occurs and the term "newly discovered subnet topology" refers to the subnet topology discovered after the intrusion occurs.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-8, 10 and 12 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device or method. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Patent 11,063,834
Patent 9,935,848
In light of the extensive indefinite language, claims 1-3, 5-8, 10 and 12 will not be evaluated in view of the prior art. Examiner is unable to identify the bounds and scope of the claims. Relevant prior art will be attached in the PTO-892.

Claim 1 recites in clause “e”:
 executing the potential external intruding device identification method at each multi-service gateway based on the original subnet topology and the newly discovered subnet topology to identify all potential external intruding devices, which causing subnet topology changes and with access to the subnet;
It appears the highlighted clauses are directed to the “potential external intruding devices”. Examiner suggests the limitation should read as “which cause subnet topology changes and have access to a subnet of the subnet tier”

Claim 1 recites: 
“With the coordination of the ICT system data and control center(s), executing the hierarchical topology initial discovery at each subnet and gateway network independently to construct the topology of the entire ICT system at the ICT system data and control center(s)”

The claim limitation recites that discovery is executed with the coordination of the system center tier, while simultaneously characterizing the execution as independent. The coordination of the system tier describes a dependent relationship with the discovery. Thus, claim 1 is rendered indefinite. 
Claims 2-3, 5-8, 10 and 12 fail to cure the deficiencies of claim 1 and are rejected under the same rationale. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim recites the term "device ID" is a numerical identification of each device in the ICT system assigned by the ICT system data and control center.

Examiner note: Applicant is advised to schedule an interview to expedite prosecution. 
Conclusion
Relevant prior Art: 
Golovanov et al U.S. Patent Application Publication 2014/0130160- discloses monitoring network pathways to determine harmful devices. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee of $400.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459                                                                                                                                                                                                        


/Backhean Tiv/Primary Examiner, Art Unit 2459